

116 HR 3720 IH: Trafficking and Smuggling Intelligence Act of 2019
U.S. House of Representatives
2019-07-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 3720IN THE HOUSE OF REPRESENTATIVESJuly 11, 2019Mr. Hurd of Texas (for himself and Ms. Spanberger) introduced the following bill; which was referred to the Permanent Select Committee on IntelligenceA BILLTo direct the Director of National Intelligence to make assessments regarding Mexico and the
			 Northern Triangle of Central America, and for other purposes.
	
 1.Short titleThis Act may be cited as the Trafficking and Smuggling Intelligence Act of 2019. 2.Assessment of activities by drug trafficking organizations in the Northern Triangle and Mexico (a)ReportNot later than 60 days after the date of the enactment of this Act, the Director of National Intelligence, in coordination with the Chief of Intelligence of the Drug Enforcement Administration and the Assistant Secretary of State for Intelligence and Research, shall submit to the appropriate congressional committees a report containing an analytical assessment of the activities of drug trafficking organizations in the Northern Triangle and Mexico. Such assessment shall include, at a minimum—
 (1)an assessment of the effect of drug trafficking organizations on the security and economic situation in the Northern Triangle;
 (2)an assessment of the effect of the activities of drug trafficking organizations on the migration of persons from the Northern Triangle to the United States-Mexico border;
 (3)a summary of any relevant activities by elements of the intelligence community in relation to drug trafficking organizations in the Northern Triangle and Mexico;
 (4)a summary of key methods and routes used by drug trafficking organizations in the Northern Triangle and Mexico to the United States;
 (5)an assessment of the intersection between the activities of drug trafficking organizations, human traffickers and human smugglers, and other organized criminal groups in the Northern Triangle and Mexico; and
 (6)an assessment of the illicit funds and financial transactions that support the activities of drug trafficking organizations and connected criminal enterprises in the Northern Triangle and Mexico.
 (b)FormThe report required by subsection (a) may be submitted in classified form, but if so submitted, shall contain an unclassified summary.
 (c)AvailabilityThe report under subsection (a), or the unclassified summary of the report described in subsection (b), shall be made publicly available.
			3.Assessment of human trafficking and smuggling from the Northern Triangle to the United
			 States-Mexico border
 (a)Report requiredNot later than 60 days after the date of the enactment of this Act, the Director of National Intelligence, in coordination with the Under Secretary of Homeland Security for Intelligence and Analysis and the Assistant Secretary of State for Intelligence and Research, shall submit to the appropriate congressional committees a report containing an analytical assessment of human trafficking and human smuggling by individuals and organizations in the Northern Triangle and Mexico. Such assessment shall include, at a minimum—
 (1)an assessment of the effect of human trafficking and human smuggling on the security and economic situation in the Northern Triangle;
 (2)a summary of any relevant activities by elements of the intelligence community in relation to human trafficking and human smuggling in the Northern Triangle and Mexico;
 (3)an assessment of the methods and routes used by human traffickers and human smuggler organizations to move persons from the Northern Triangle to the United States-Mexico border;
 (4)an assessment of the intersection between the activities of human traffickers and human smugglers, drug trafficking organizations, and other organized criminal groups in the Northern Triangle and Mexico; and
 (5)an assessment of the illicit funds and financial transactions that support the activities of human traffickers and human smugglers and connected criminal enterprises in the Northern Triangle and Mexico.
 (b)FormThe report required by subsection (a) may be submitted in classified form, but if so submitted, shall contain an unclassified summary.
 (c)AvailabilityThe report under subsection (a), or the unclassified summary of the report described in subsection (b), shall be made publicly available.
			4.Prioritization of intelligence resources for the Northern Triangle and Mexico
 (a)Review of intelligence community efforts in Northern Triangle and MexicoThe Director of National Intelligence, in coordination with the Under Secretary of Homeland Security for Intelligence and Analysis, the Assistant Secretary of State for Intelligence and Research, the Chief of Intelligence of the Drug Enforcement Administration, and other appropriate officials in the intelligence community, shall carry out a comprehensive review of the current intelligence collection priorities of the intelligence community for the Northern Triangle and Mexico in order to identify whether such priorities are appropriate and sufficient in light of the threat posed by the activities of drug trafficking organizations and human traffickers and human smugglers to the security of the United States and the Western Hemisphere.
			(b)Reports
 (1)Report on initial reviewNot later than 120 days after the date of the enactment of this Act, the Director of National Intelligence shall submit to the congressional intelligence committees a comprehensive description of the results of the review required by subsection (a), including whether the priorities described in that subsection are appropriate and sufficient in light of the threat posed by the activities of drug trafficking organizations and human traffickers and human smugglers to the security of the United States and the Western Hemisphere. If the report concludes that such priorities are not so appropriate and sufficient, the report shall also include a description of the actions to be taken to modify such priorities in order to assure that such priorities are so appropriate and sufficient.
 (2)Quarterly reportsNot later than 90 days after the date on which the report under paragraph (1) is submitted, and every 90 days thereafter for a 5-year period, the Director of National Intelligence shall submit to the congressional intelligence committees a report on the intelligence community’s collection priorities and activities in the Northern Triangle and Mexico with a focus on the threat posed by the activities of drug trafficking organizations and human traffickers and human smugglers to the security of the United States and the Western Hemisphere. The first report under this paragraph shall also include a description of the amount of funds expended by the intelligence community to the efforts described in subsection (a) during each of fiscal years 2018 and 2019.
 (c)FormThe reports required by subsection (b) may be submitted in classified form, but if so submitted, shall contain an unclassified summary.
 5.DefinitionsIn this Act: (1)Appropriate congressional committeesThe term appropriate congressional committees means—
 (A)the Committee on Foreign Affairs, the Committee on Homeland Security, and the Permanent Select Committee on Intelligence of the House of Representatives; and
 (B)the Committee on Foreign Relations, the Committee on Homeland Security and Governmental Affairs, and the Select Committee on Intelligence of the Senate.
 (2)Human traffickingThe term human trafficking has the meaning given the term severe forms of trafficking in persons by section 103 of the Victims of Trafficking and Violence Protection Act of 2000 (22 U.S.C. 7102). (3)Intelligence communityThe term intelligence community has the meaning given that term in section 3 of the National Security Act of 1947 (50 U.S.C. 3003).
 (4)Northern TriangleThe term Northern Triangle means El Salvador, Guatemala, and Honduras. 